Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to claim 36, set forth in the Non-Final Office Action mailed on 8/07/2020, has been withdrawn because of the amendment filed on 11/09/2020.
3.	Applicant’s arguments, see remarks page 10, filed 11/09/2020, with respect to the rejection of claims 21-40 under provisional rejection on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1-14 of U.S. Patent No. 10,644,748, that “Applicant respectfully requests that this rejection be held in abeyance until all other substantive issues in the present patent application have been resolved”
Examiner Response:
Applicant’s arguments, see page 10, filed 11/09/2020, with respect to the rejection(s) of claims 21-40 under the ground of nonstatutory obviousness-type double patenting have been fully considered and are maintained as applicant did not filed terminal disclaimer or an amendment to overcome the double patenting rejection. Therefore the rejection of claims 21-40 under 35 U.S.C 112 (b) has been maintained. 

4.	Applicant’s arguments, see remarks page 10-11, filed 11/09/2020, with respect to the rejection of claims 21-40 under 35 U.S.C 112 (b), that “Claims 21 and 29 have been amended to state, “determine whether the at least one port is connected to a minimum length cable based on of the reflected pulse.” and claim 36 has been amended to state, “determine whether a port of a test instrument is connected to a minimum length cable by measuring, using a measurement circuit characteristics of a reflected pulse received at the port.” As stated in MPEP § 2173.04, breadth of a claim is not to be equated with indefiniteness. In re Miller. 441 F.2d 689 (CCPA 1971). If the scope of the subject matter embraced by the claims is clear, and if applicants have not otherwise indicated that they intend the invention to be of a scope different from that defined in the claims, then the claims comply with 35 U.S.C. 112, second paragraph. The claims, as amended, are therefore clear and definite, and comply with 35 U.S.C. 112, second paragraph.
In view of the foregoing, Applicant respectfully requests that the aforementioned indefiniteness rejection of claims 21-40 be withdrawn.”
Examiner Response:
Applicant’s arguments, see page 11, filed 11/09/2020, with respect to the rejection(s) of claims 21-40 under 35 U.S.C 112 (b) have been fully considered and are not persuasive. Although the claim recites “measured characteristics of the reflected pulse” but claim does not recite what is the measured characteristics of the reflected pulse. Claim recites, “a measurement circuit to measure characteristics of the reflected pulse”. However claim does not recite how the reflected pulse is created and from where the reflected pulse comes from and what circuit or instrument is used to get the reflected pulse. Then how the measured characteristics is determined from the reflected pulse. Therefore it is also not clear how the port of a test instrument is connected to a minimum length cable is determined. Clarification is required so 

5.	Applicant’s arguments, see remarks page 11-19, filed 11/09/2020, with respect to the rejection(s) of claims 36-40 under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 12-13, regarding the rejection of claims 36-40 under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter, that “Regarding step 2B, the 2019 PEG states, “the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination).” See 2019 PEG at 56………Claim 36 is clearly recites “significantly more” than generic computers, including non-generic components and features, such as “a test instrument,” “a measurement circuit,” “a processing circuit,” “a signature comparison technique,” “a signature determined from the measured characteristics of the reflected pulse” as presently claimed and supported by the Specification. Furthermore, as detailed above and below in the arguments against the § 103 rejection, in independent claims 36, for example, are not taught or suggested by the prior art. In fact, these limitations and features are clearly directed to additional elements that are unconventional in combination. As such, the combination of features recited in independent claim 36 constitute a non-conventional and non-generic arrangement of the additional elements recited in the claims. Accordingly, based on the 
In view of the foregoing, the claims 36-40 are not directed to an abstract idea, and/or amount to significantly more than an abstract idea, and, as such, the rejection under 35 U.S.C. §101 should be withdrawn (Remarks-Page 19).”
Examiner Response:
Applicant’s arguments, see page 11-19, filed 11/09/2020, with respect to the rejection(s) of claims 36-40 under 35 U.S.C. § 101 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. Applicant’s argument on the remarks page 18 that, “independent claim 36 is not directed to an abstract idea” is not persuasive. Claim recites abstract idea “using a signature comparison technique to determine, by a processing circuit in response to determining the port is connected to the minimum length cable, whether a signature determined from the measured characteristics of the reflected pulse matches a stored signature to determine whether the test instrument is connected at a predetermined test location, where the signature is a unique signature associated with different test points and compared to the stored signature at the same test points” and the abstract idea which can be done mentally or by observation and the limitation “by measuring, using a measurement circuit characteristics of a reflected pulse received at the port” is the presolution activity which is the preparation of the abstract idea. However, Step 2B: Claim provides an Inventive Concept- Yes claim recites inventive concept by determining whether the test instrument is connected to a minimum length cable. Therefore, the additional features recited in the claim amount to significantly more than an abstract idea. Therefore the rejection of claims 36-40 under 35 U.S.C 101 has been withdrawn. 


Applicant’s Argument:
Applicant argues on page 20-24, regarding independent claim 36 that “Neither reference teaches or suggests any type of a data storage for storing a signature of a reflected reflectometry pulse for a predetermined test location nor a processing circuit that uses a signature comparison technique to determine whether a signature determined from the measured characteristics of the reflected pulse matches the stored signature to determine whether the test instrument is connected at the predetermined test location. At best, the Examiner appears to rely on Lo for its “lookup table,” which Applicant notes only stores “impedances.” However, such impedances are different and used differently than the claimed “signatures.” For example, Lo is concerned with the “relationship between the impedance of the cable and the amplitude of the return pulse” in order to “determine the impedance of the cable.” See, Lo, col. 11, lines 4-28. The “signature” of the present application, however, is “a unique signature associated with the predetermined test location,” and is used to determine whether “the test instrument is connected at the predetermined test location associated with the stored signature.” In other words, the stored signatures, as claimed, function as unique identifiers for various test locations, and any “match” between the signature determined from the measured characteristics and the stored signature would indicate that whether the test instrument is connected at the predetermined test location associated with the stored signature. As described in the specification, this is critical in determining location of impairments. Lo’s “lookup table” does not teach nor can it cannot 
For at least the foregoing reasons, Applicant respectfully submits that claim 36 should be allowable over at least Lo and Yousefi”.
Examiner Response:
Applicant’s arguments, see page 20-24 (stated above), filed 11/09/2020, with respect to the rejection(s) of independent claim(s) 36 have been fully considered and are persuasive. However applicant has amended the claim. Applicant’s argument that, “Lo’s “lookup table” does not teach nor can it cannot perform at least these features, as it is concerned with impedance not location. The Yousefi reference does not cure the deficiencies of Lo……………..” is persuasive. Therefore the rejection of claims 36-40 under 35 U.S.C. § 103(a) as being unpatentable over Lo in view of Yousefi et al. has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

Claim 21 recites, “determine whether the at least one port is connected to a minimum length cable based on the measured characteristics of the reflected pulse”. The meaning of the language is not clear. It is not clear what are the measured characteristics and how the measured characteristics are determined. Although the claim recites “measured characteristics of the reflected pulse” but claim does not recite what is the measured characteristics of the reflected pulse. Claim recites, “a measurement circuit to measure characteristics of the reflected pulse”. However claim does not recite how the reflected pulse is created and from where the reflected pulse comes from and what circuit or instrument is used to get the reflected pulse. Then how the measured characteristics is determined from the reflected pulse. Therefore it is also not clear how the port of a test instrument is connected to a minimum length cable is determined. Clarification is required so that the scope of the claim is clear.  

Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 21.

Independent claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of the same reason stated above.

Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 29.


Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10644748 B2 (the ‘748 patent). With respect to claims 21, 29 and 36 of the present application, although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 29 and 36 of the present application is anticipated by claims 1 and 9 of the ‘748 patent as shown in the table below. Claims 21, 29 and 36 of the present application is broader than that of claims 1 and 9 of U.S. Patent US 10644748 B2. 
With respect to claim 21, the ‘748 patent discloses all of the elements of claim 21, and the underlined limitation in claim 1 of the ‘748 patent that “at least one port connectable to a cable; a pulse generator to output a reflectometry pulse to the at least one port; determine, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the at least one port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI),” is not required by claim 21 of the present application ‘998 as shown in the table below.
With respect to claims (29 +30) and 36, the ‘748 patent discloses all of the elements of claims (29+30) and 36, and the underlined limitation in claim 1 of the ‘748 patent is not required by claims (29+30) and 36 of the present application ‘998 as shown in the table below:


 Patent (US 10644748 B2)
21. (New) A test instrument comprising:
a measurement circuit to measure characteristics of a reflected pulse received on at least one port; a data storage storing a signature of a reflected reflectometry pulse for a predetermined test location, wherein the signature is a unique signature associated with the predetermined test location; and a processing circuit to: determine whether the at least one port is connected to a minimum length cable based on the measured characteristics of the reflected pulse, and use a signature comparison technique to determine whether a signature determined from the measured characteristics of the reflected pulse matches the stored signature to determine whether the test instrument is connected at the predetermined test location, wherein a match between the signature determined from the measured characteristics and the stored signature that is unique to the predetermined location indicates that the test 
at least one port connectable to a cable; a pulse generator to output a reflectometry pulse to the at least one port; a measurement circuit to measure characteristics of a reflected pulse received on the at least one port; a data storage storing a signature of a reflected reflectometry pulse for a predetermined test location, wherein the signature is a unique signature associated with the predetermined test location; and a processing circuit to: determine whether the at least one port of the test instrument is connected to a minimum length cable based on the measured characteristics, determine, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the at least one port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI), and use a signature comparison technique to determine whether a signature determined from the measured characteristics of the reflected pulse matches the stored signature to determine whether the test instrument is connected at the predetermined test location, wherein a match between the signature determined from the measured characteristics and the stored signature that is unique to the predetermined location indicates that the test instrument is connected at the predetermined test location associated with the stored signature.



3. The test instrument of claim 1, wherein to determine whether the at least one port of the test instrument is connected to the minimum length cable, the processing circuit is to determine a reflection time of the reflectometry pulse, and determine whether the minimum length cable is connected to the at least one port based on the reflection time.
24.    (New) The test instrument of claim 23, wherein the processing circuit determines whether a minimum length cable is connected to the at least one port based on the reflection time and a signal transmission velocity of the cable.
4. The test instrument of claim 3, wherein the processing circuit determines whether the minimum length cable is connected to the at least one port based on the reflection time and a signal transmission velocity of the cable.

5. The test instrument of claim 1, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse.
26.    (New) The test instrument of claim 21, wherein the measured characteristics comprises reflection time and amplitude of the reflected pulse.
6. The test instrument of claim 1, wherein the measured characteristics comprises reflection time and amplitude of the reflected pulse.
27.    (New) The test instalment of claim 21, wherein the reflected pulse comprises the reflectometry pulse reflected from an impedance back towards the at least one port.
7. The test instrument of claim 1, wherein the reflected pulse comprises the reflectometry pulse reflected from an impedance back towards the at least one port.
28.    (New) The test instrument of claim 21, wherein the signature is based on amplitude and time of at least one peak in the reflected pulse.
8. The test instrument of claim 1, wherein the signature is based on amplitude and time of at least one peak in the reflected pulse.
29.    (New) A non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform a method as follows: transmit a reflectometry pulse from a port of the test instrument; 
30.    (New) The non-transitory computer-readable storage medium of claim 29, further comprising: performing, in response to determining the port is not connected to the minimum length cable, at least one of providing notification that the test instrument is not connected to the minimum length cable and preventing measurements of signals received via the port.

determining, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI); using a signature comparison technique to determine whether a signature determined from the measured characteristics of the reflected pulse matches the stored signature to determine whether the test instrument is connected at the predetermined test location, wherein a match between the signature determined from the measured characteristics and the stored signature that is unique to the predetermined location indicates that the test instrument is connected at the predetermined test location associated with the stored signature; and performing, in response to determining the port is not connected to the minimum length cable, at least one of providing notification that the test instrument is not connected to the minimum length cable and preventing measurements of signals received via the port.

10. The test instrument method of claim 9, wherein determining whether the port is connected to the minimum length cable comprises: determining a reflection time of the reflectometry pulse; and determining whether the minimum length cable is connected to the port based on the reflection time. 
32.    (New) The non-transitory computer-readable storage medium of claim 31, wherein determining whether the minimum length cable is connected to port is based on the reflection time and a signal transmission velocity of a predetermined cable.
11. The test instrument method of claim 10, wherein determining whether the minimum length cable is connected to port is based on the reflection time and a signal transmission velocity of a predetermined cable.
33.    (New) The non-transitory computer-readable storage medium of claim 29, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse.

12. The test instrument method of claim 9, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse. 
34.    (New) The non-transitory computer-readable storage medium of claim 29, 



14. The test instrument method of claim 9, wherein the signature of the reflected pulse is based on amplitude and time of at least one peak in the reflected pulse.
36.    (New) A method comprising: determine whether a port of a test instrument is connected to a minimum length cable by measuring, using a measurement circuit, characteristics of a reflected pulse received at the port; using a signature comparison technique to determine, by a processing circuit, in response to determining the port is connected to the minimum length cable, whether a signature determined from the 

transmitting a reflectometry pulse from a port of the test instrument; receiving a reflected pulse on the port in response to transmitting the reflectometry pulse from the port; measuring characteristics of the reflected pulse received via the port, wherein the reflected pulse is the reflectometry pulse reflected from an impedance in a system connected to the port; storing a signature of a reflected reflectometry pulse for a predetermined test location wherein the signature is a unique signature associated with the predetermined test location; determining, by a processing circuit, whether the port is connected to a minimum length cable based on the measured characteristics; determining, in response to determining the at least one port of the test instrument is connected to the minimum length cable, channel diagnostic information for signals received via the port, wherein the channel diagnostic information comprises at least one of a signal level of a detected downstream channel, a modulation type of the detected downstream channel, signal-to-noise (SNR) for the channel, bit error ratio (BER) for a detected channel, modulation error ratio (MER) for the detected channel, ingress under a carrier, in Channel Frequency Response (ICFR), adaptive equalization coefficients, Digital Quality Index (DQI); using a signature comparison technique to and performing, in response to determining the port is not connected to the minimum length cable, at least one of providing notification that the test instrument is not connected to the minimum length cable and preventing measurements of signals received via the port.

11. The test instrument method of claim 10, wherein determining whether the minimum length cable is connected to port is based on the reflection time and a signal transmission velocity of a predetermined cable.

12. The test instrument method of claim 9, wherein the reflectometry pulse comprises a time domain reflectometry pulse or a frequency domain reflectometry pulse.
39.    (New) The method of claim 36, further comprising: providing notification that the test instrument is not connected at the predetermined location in response to determining the signatures do not match; and allowing measurement of the signals at the test instrument in response to determining the signatures match.
13. The test instrument method of claim 9, comprising: providing notification that the test instrument is not connected at the predetermined location in response to determining the signatures do not match; and allowing measurement of the signals at the test instrument in response to determining the signatures match.
40.    (New) The method of claim 36, wherein the signature of the reflected pulse is based on amplitude and time of at least one peak in the reflected pulse.
14. The test instrument method of claim 9, wherein the signature of the reflected pulse is based on amplitude and time of at least one peak in the reflected pulse.


The test system of claims 21-40 of the present application is similarly anticipated by the test system of claims 1-14 of the ‘748 patent, respectively.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NASIMA MONSUR/Primary Examiner, Art Unit 2866